OPINION OF THE COURT
Per Curiam.
Dona Curtis-Thomas has submitted an affidavit dated December 17, 2001, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Curtis-Thomas was admitted to the bar by the Appellate Divi*158sion of the Supreme Court in the Second Judicial Department on November 12, 1997, as Dona Teveia Curtis-Thomas.
Ms. Curtis-Thomas avers that her resignation is voluntary and free from coercion and duress. She submits that she is fully aware of the implications of its submission.
Ms. Curtis-Thomas is aware that she is the subject of a pending investigation by the Grievance Committee into allegations of professional misconduct, including misrepresentation and mishandling and/or misappropriation of clients’ funds. She acknowledges that she could not successfully defend herself on the merits against any charges predicated upon those allegations.
Ms. Curtis-Thomas acknowledges that this Court, in any order permitting her to resign, could require her to make monetary restitution to any person whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection for same. Ms. Curtis-Thomas is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against her. She specifically waives the opportunity afforded her by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee fully supports acceptance of Ms. Curtis-Thomas’s affidavit of resignation.
Inasmuch as the proffered resignation comports with all appropriate Court rules, it is accepted and, effective immediately, Dona Curtis-Thomas is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Feuerstein, JJ., concur.
Ordered that the resignation of Dona Curtis-Thomas is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dona Curtis-Thomas is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dona Curtis-Thomas shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dona Curtis-Thomas is commanded to desist and refrain from (1) practicing law in any form, either as principal *159or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.